Citation Nr: 0803450	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  04-10 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
pseudofolliculitis.

2.  Entitlement to an initial compensable rating for tinea 
versicolor.

3.  Entitlement to an initial compensable rating for 
residuals of a fracture of the right thumb.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from September 1969 to July 
1973.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) on appeal originally from a May 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which denied 
entitlement to a compensable rating for pseudofolliculitis 
and also assigned a noncompensable rating for residuals of a 
right thumb fracture.  This case was previously before the 
Board in December 2006, when it was returned for additional 
development of the record.

During the course of this appeal, the RO granted service 
connection for tinea versicolor and assigned a noncompensable 
evaluation in a rating decision dated May 2007.  The Board 
notes that this grant of service connection for a skin 
disease arose from development of the veteran's current 
appeal for increased compensation for his service-connected 
skin pathology.  Thus, in the Board's view, the disability 
rating assigned for tinea versicolor is part of this appeal 
and is included among the issues addressed in this decision.

The issue of entitlement to an increased rating for 
pseudofolliculitis is addressed in the REMAND portion of the 
decision below.


FINDINGS OF FACT

1.  The veteran's tinea versicolor is shown to affect at 
least 5 percent, but less than 20 percent, of the entire 
body, but it is not shown to involve 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected and 
has not required systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of six weeks during the past 12-month period.

2.  The veteran's residuals of a fracture of the right thumb 
are not shown to manifest in any disabling symptoms, and the 
range of motion of the right thumb is not limited to leave a 
gap of 1 to 2 inches (2.5 to 5.1 cm.) between the thumb pad 
and the fingers, with the thumb attempting to oppose the 
fingers.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent (but 
no higher) for tinea versicolor have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.118, Diagnostic Code 7813 (2007).

2.  The criteria for a compensable evaluation for residuals 
of a fracture of the right thumb have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.14, 4.20, 4.27, 4.40-4.46, Diagnostic Codes 5299-5228 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in March 2003 and July 2004.  A January 
2007 letter provided notice concerning the evaluation or 
effective dates that could be assigned, in accordance with 
the Court's holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The notice provided regarding this claim was given in 
association with the veteran's original claims of entitlement 
to service connection for tinea versicolor and a right thumb 
disability. Since the issues resolved in this decision 
(entitlement to assignment of higher initial ratings) are a 
downstream issues from those of service connection, 
additional VCAA notice is not required. VAOPGCPREC 8-2003 
(Dec. 22, 2003). 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Importantly, at his Board hearing in August 2006, the veteran 
asserted that his right thumb disability had become more 
severe since his most recent VA examination in April 2003, 
and it appears that the April 2003 VA examination may not 
have been adequate for rating purposes.  As such, the case 
was remanded by the Board in December 2006, in part to afford 
the veteran an opportunity to appear for a new VA 
examination.  The veteran, however, failed to report, without 
good cause shown, to a scheduled VA examination in March 
2007.  

The VA's duty to assist is not a one-way street.  If the 
veteran wishes help, he cannot passively wait for it in those 
circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record; however, when the examination is 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (2007).

The Board also notes that the December 2006 Board remand 
directed that pertinent VA treatment records concerning the 
veteran's disabilities on appeal be associated with the 
claims folder.  The record reflects that this has been 
accomplished.

The veteran and his representative have not otherwise made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and the duty to assist 
has prejudiced him in the adjudication of his appeal.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that the duty to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the veteran's appeal.

The veteran essentially contends that the initial evaluations 
assigned for his tinea versicolor, and residuals of a right 
thumb fracture do not accurately reflect the severity of 
those disabilities.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified 
is considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  However, at the time of an initial rating, as is the 
situation with the issues resolved in this decision, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as 'staged' ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.4, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).


Tinea Versicolor

The Board initially notes that effective August 30, 2002, the 
schedular criteria for evaluating skin disabilities were 
revised.  As the veteran filed this claim in February 2003, 
only the new criteria apply in this case.

The RO has rated the veteran's tinea versicolor under 
Diagnostic Code 7913 which expressly contemplates 'tinea' 
pathology.  Diagnostic Code 7813, in turn, rates tinea 
versicolor based on disfigurement of the head, face or neck 
under Diagnostic Code 7800, as scars under Diagnostic Codes 
7801-7805, or as dermatitis under Diagnostic Code 7806, 
depending on the predominant disability.

Briefly, the Board notes that Diagnostic Codes 7800 through 
7805 are not applicable in this case, based upon the nature 
of the veteran's tinea versicolor reflected by the medical 
evidence of record.  The veteran's own statements, consistent 
with the April 2003 VA examination report, indicate that the 
"main symptom is pruritis."  The Board also notes that the 
April 2003 VA examination report expressly noted that "There 
is no scarring or disfigurement."  The March 2007 VA 
examination report did not attribute any scarring to the 
diagnosis of tinea versicolor.  Since the veteran's tinea 
versicolor does not predominantly involve scarring or 
disfigurement, Diagnostic Code 7806 is most appropriate to 
evaluate the veteran's disability.

Under Diagnostic Code 7806, a noncompensable evaluation is 
for assignment when the disability involves less than 5 
percent of the entire body, or less than 5 percent of the 
exposed area affected, and no more than topical therapy 
required during the past 12-month period. The next higher 10 
percent evaluation contemplates that at least 5 percent, but 
less than 20 percent of the entire body, or at least 5 
percent, but less than 20 percent of the exposed areas are 
affected, or that intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period.  The next higher 30 percent evaluation 
contemplates 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic therapy such 
as corticosteroids or other immunosuppressive drugs required 
for a total duration of six weeks during the past 12-month 
period.

The evidence for consideration consists of private medical 
records and VA medical records, including the reports of VA 
examinations afforded the veteran to assess the severity of 
his disability.

An April 2003 VA dermatology examination report shows that 
the veteran was not receiving any treatment for skin disease 
at that time.  The only skin pathology noted in this April 
2003 report is tinea versicolor.  No malignant or benign 
neoplasms were observed, and no uricaria or vasculitis was 
noted.  The examiner noted that there was no scarring or 
disfigurement, no acne, no alopecia, and no hyperhidrosis.  
Most significantly, the examiner observed "scattered 
hypopigmented macules with overlying powdery scale on his 
upper chest and back, a few going to his arms, 10-15% of the 
body surface area is affected."  The Board considers this 
report of a competent medical professional to be probative 
evidence that the veteran's tinea versicolor, when actively 
manifesting symptoms, was clinically observed to affect 10 to 
15 percent of the veteran's body surface.

Thus, in the Board's view, the April 2003 VA examination 
report supports the veteran's claim to the extent that it 
indicates that the veteran's tinea versicolor symptomatology 
may affect at least 5 percent, but less than 20 percent, of 
the entire body; this meets the schedular criteria for a 10 
percent rating under Diagnostic Code 7806.  The Board notes 
that the April 2003 VA examination report weighs against 
entitlement to any disability rating in excess of 10 percent 
for the veteran's tinea versicolor; the report does not show 
20 percent of the entire body or 20 percent of the exposed 
surfaces are affected, and the report shows that the veteran 
has not required systemic therapy such as corticosteroids or 
other immunosuppressive drugs.  Also, the April 2003 report 
expressly notes "no scarring or disfigurement."  The report 
presents no evidence to support a further increased 
disability rating under any applicable Diagnostic Codes.

A March 2007 VA dermatology examination report is also of 
record, and shows a diagnosis of pseudofolliculitis barbae in 
addition to a diagnosis of tinea versicolor "by history."  
The examiner observed "post-inflammatory 
hyperpigmentation," and reported that this "involves about 
1% BSA [body surface area.]  This symptomatology is 
attributed to the veteran's pseudofolliculitis, and not his 
tinea versicolor.  The March 2007 VA examination report does 
not contain any clinical findings attributed specifically to 
the veteran's tinea versicolor, and notes that there is "no 
evidence of active tinea versicolor."  The examiner does 
comment that "By history, it involves about 5% BSA [body 
surface area] when it recurs."

The clinical findings in the March 2007 report do not support 
any increased rating for the veteran's tinea versicolor, 
because it notes there was no clinical evidence of the 
pathology being active at the time of the examination.  To 
the extent that the March 2007 report does note "faint 
scaring in shaved areas," this does not support entitlement 
to an increased rating for tinea versicolor.  The veteran's 
tinea versicolor symptoms were identified in April 2003 as 
involving only the chest, back, and arms.  In any event, 
there is no suggestion in the evidence that such "faint 
scaring" involves the type of scar features which meet the 
criteria for assignment of a disability rating is excess of 
10 percent under any Diagnostic Code.

Although the most recent examination report, from March 2007, 
does not show any evidence of active tinea versicolor, the 
Board believes that the April 2003 VA examination report is 
of substantial importance in this case because it contains 
clinical observations of the veteran's tinea versicolor 
during an active phase of symptomatology.  See Ardison v. 
Brown, 6 Vet. App. 405 (1994); see also Bowers v. Derwinski, 
2 Vet. App. 675, 676 (1992) (holding that 'it is the 
frequency and duration of the outbreaks and the appearance 
and virulence of them during the outbreaks that must be 
addressed').  The frequency, duration, and outbreaks of skin 
disease exacerbations must be addressed and the skin disorder 
should be considered, whenever possible, at a time when it is 
most disabling.  See Bowers; Ardison, supra.

The April 2003 VA examination report presents probative 
documentation that the tinea versicolor, when active, affects 
at least 5 percent and less than 20 percent of the veteran's 
body surface area.  Although this is the only clear probative 
clinical evidence showing symptomatology meeting the criteria 
for a compensable rating, the Board resolves reasonable doubt 
in favor of the veteran and finds that a 10 percent rating is 
warranted under Diagnostic Code 7806.

No rating in excess of 10 percent is warranted for the 
veteran's tinea versicolor under any applicable Diagnostic 
Code.  No evidence indicates that 20 percent or more of the 
veteran's body surface area or exposed area is affected by 
tinea versicolor.  The Board acknowledges that the available 
medical evidence does not contain a precise quantification of 
the proportion of exposed area affected, but the April 2003 
VA examination report presents a clear identification that 
the tinea versicolor was manifested in sections primarily on 
the back and chest.  Even considering the notation of "a few 
going to his arms" in that report, there is no reasonable 
suggestion in the evidence of record that tinea versicolor 
affects 20 percent of the veteran's exposed areas.  
Furthermore, no scarring or disfiguring characteristics have 
been associated with the veteran's tinea versicolor, in all 
of the medical evidence evaluating the veteran's skin.  The 
preponderance of the evidence is against any rating in excess 
of 10 percent for tinea versicolor.

In addition to the medical evidence discussed above, which is 
the most probative regarding this issue, the Board has also 
reviewed the private and VA outpatient treatment reports of 
record.  However, none of the evidence or clinical findings 
contained in these reports otherwise presents any basis for 
granting a rating in excess of 10 percent for tinea 
versicolor.


Residuals of Fracture of Right Thumb

The RO has rated the veteran's residuals of a fracture of the 
right thumb under Diagnostic Code 5299-5228, based on 
limitation of motion.  The schedular criteria under this code 
provide for a noncompensable evaluation for limitation of 
thumb motion with a gap of less than one inch (2.5 cm.) 
between the thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  A 10 percent evaluation is 
provided for limitation of thumb motion with a gap of 1 to 2 
inches (2.5 to 5.1 cm.) between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  38 
C.F.R. § 4.71a, Diagnostic Code 5228.

An April 2003 VA examination report is of record which 
addresses the veteran's right thumb disability.  This report 
shows that the examiner acknowledged the veteran's complaints 
of weakness, numbness, and popping in his right thumb.  
However, an x-ray of the veteran's right thumb was 
interpreted by the examining physician as "normal" and the 
diagnosis given was "Healed fracture right thumb."  There 
was no clinical notation of any detected residual disability 
in the veteran's right thumb.

As discussed above, the veteran was scheduled for a 
subsequent VA examination of his right thumb in March 2007, 
but failed to report for this examination and failed to show 
good cause for this failure.  The Board has reviewed the 
evidence of record, including VA and private outpatient 
treatment records and including the arguably inadequate April 
2003 VA examination report, in an attempt to identify a basis 
for granting the veteran's appeal.  However, there is no 
competent medical evidence of record showing any diagnosed 
active disability of the right thumb, or any residual 
symptomatology from the previous fracture of the right thumb.  
There is no competent medical evidence of record showing that 
the right thumb range of motion is sufficiently limited as to 
warrant a compensable disability rating under Diagnostic Code 
5228.

The Board has also considered whether any increased rating 
may be warranted for the veteran's residuals of a right thumb 
fracture on the basis of arthritis.  However, there is no 
competent medical evidence demonstrating associated 
arthritis, and the April 2003 VA examination x-ray did not 
reveal any evidence of arthritis.  The Board must find that a 
higher evaluation for the veteran's right thumb is not shown 
to be warranted under any applicable schedular criteria.

Conclusion

The Board has carefully reviewed and considered the veteran's 
statements regarding the severity of his disabilities on 
appeal.  The Board acknowledges that the veteran contends 
that the appropriate disability ratings are greater than 
those currently assigned.  However, the Board must note that 
while lay-statements are competent to provide evidence 
regarding history and symptomatology, they are not competent 
to provide evidence regarding the clinical severity of the 
veteran's disabilities.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Only a medical professional can provide 
evidence of the clinical severity of a disease or disability.  
A 10 percent rating contemplates the criteria most nearly 
approximating the tinea versicolor symptoms demonstrated by 
the competent evidence.  No compensable rating is shown to be 
warranted for residuals of a right thumb fracture by any 
competent medical evidence of record.

The potential application of extraschedular provisions of 
Title 38 of the Code of Federal Regulations has also been 
considered but the record does not present such 'an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards.'  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board finds that the veteran has not demonstrated such marked 
interference with employment or frequent hospitalizations as 
to render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has found that, resolving reasonable doubt in favor 
of the veteran, an initial disability rating of 10 percent is 
warranted for the veteran's tinea versicolor.  The Board 
finds that the preponderance of the evidence is against 
assignment of any rating in excess of 10 percent for tinea 
versicolor, and the preponderance of the evidence is against 
assignment of a compensable rating for residuals of a right 
thumb fracture.  Consequently, the Board finds that the 
benefit-of-the doubt doctrine is inapplicable, and the appeal 
must be denied to these extents.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Subject to applicable laws and regulations governing payment 
of VA monetary benefits, an initial disability rating of 10 
percent, but no higher, is granted.

An initial compensable evaluation for the residuals of a 
fracture of the right thumb is denied.


REMAND

This case was previously remanded by the Board in December 
2006 to accomplish additional development involving, in part, 
conducting a VA examination of the veteran's skin adequate 
for rating purposes.  Unfortunately, the Board finds that the 
resulting March 2007 VA dermatology examination report does 
not permit proper appellate review of the issue of rating the 
veteran's pseudofolliculitis at this time.  

The Board notes that this March 2007 VA examination report 
indicates that the physician clinically identified 
pseudofolliculitis barbae in the veteran's bilateral cheeks 
and neck area, in addition to associated scarring in "shaved 
areas."  These locations suggest that the symptomatology is 
significantly manifested in exposed surfaces of the veteran's 
skin, but the March 2007 report does not offer a clear 
statement as to whether the affected areas constitute at 
least 5 percent of the veteran's exposed areas.  In addition, 
while the examiner referred to scarring in the shaved areas, 
the examiner did not comment as to the degree of 
disfigurement present, if any, so as to permit consideration 
of an evaluation under Diagnostic Code 7800 for disfigurement 
of the head, face or neck.  

As the Board is unable to determine the proportion of the 
veteran's exposed areas affected by pseudofolliculitis, or 
whether there is any disfiguring scarring associated with the 
disability, and as there is a reasonable indication that 
pertinent exposed areas may be substantially affected and 
there is an indication of scarring of the face, the Board 
cannot properly apply the relevant schedular criteria to 
assign a disability evaluation.  As such, the Board is of the 
opinion that an additional VA examination is needed.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following actions:

The veteran should be afforded an 
examination of his skin to ascertain the 
nature, severity and manifestations of 
his pseudofolliculitis.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and examination, 
the examiner is requested to specify 
whether pseudofolliculitis is present, 
and if so indicate:

a)  What percentage of the 
entire body surface area is 
affected by pseudofolliculitis?

b)  What percentage of exposed 
areas of the body surface area 
is affected by 
pseudofolliculitis?

c)  Does the pseudofolliculitis 
require systemic therapy such 
as corticosteroids or other 
immunosuppressive drugs?  If 
so, what is the total duration 
of the need for such therapy 
over a 12-month period?

d)  Are any scars associated 
with pseudofolliculitis 
considered disfiguring to the 
veteran's head, face, or neck?  
If so, please specify which of 
the eight characteristics of 
disfigurement under Diagnostic 
Code7800 are present.  
Specifically, (1) are any scars 
5 or more inches (13 or more 
cm.) in length; (2) are any 
scars at least one-quarter inch 
(0.6 cm.) wide at the widest 
part; (3) are surface contours 
of any scar elevated or 
depressed on palpation; (4) are 
any scars adherent to 
underlying tissue; (5) is the 
skin hypo-or hyper-pigmented in 
an area exceeding six square 
inches (39 sq. cm.); (6) is the 
skin texture is abnormal 
(irregular, atrophic, shiny, 
scaly, etc.) in an area 
exceeding six square inches (39 
sq. cm.); (7) is the underlying 
soft tissue missing in an area 
exceeding six square inches (39 
sq. cm.); and/or (8) is the 
skin indurated and inflexible 
in an area exceeding six square 
inches (39 sq. cm.).

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


